UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RODNEY BELLE, SR.,                        )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )                    Civil Action No. 10-0616
                                          )
TEMECULA/RIVERSIDE/SAN DIEGO              )
SUPERIOR COURT/NEVADA TOWNSHIP            )
COMMISSIONERS & PRESIDING                 )
JUDGES, et al.,                           )
                                          )
             Defendants.                  )
__________________________________________)


                                     MEMORANDUM OPINION

                  Plaintiff Rodney Belle, Sr., proceeding pro se and purporting to proceed as a

“private attorney general,” filed the complaint in this case on April 19, 2010. He names as

defendants fifty-five individuals and entities, as well as one thousand “John and Jane Does” and,

as a group, the “Temecula/Riverside/San Diego Superior Court/Nevada Township Court &

Commissioners & Presiding Judges.” Complaint (“Compl.”) at 1-6. Among the named

defendants are variety of alleged employees of the Superior Court of California, numerous

employees of the Riverside County “Sheriff Department,” the City of San Diego, and assorted

banks and other financial institutions. Id.

                  The substance of Mr. Belle’s complaint is, frankly, incomprehensible, consisting

of long strings of legal terms strung together without apparent logic and without connection to

specific factual allegations directed at specific defendants. The following passage is

characteristic:
               Plaintiff Rodney Belle Sr., Per- Private Attorney General Bill &
               Statute hereby bring this Petition for the Convening of a Federal
               Grand Jury of my First Amendment Criminal Complaint Reveal
               and fully Document Troubling state Temecula Coast Guard Court
               of Maritime/Military Review, Judicial Misconduct Complaint and
               Attachments by Certified mail to the United States Attorney
               General and President Obama, Inquire under the freedom of
               Information Act, Request of Credential of Presidential
               Commission and [Title of Nobility] Appointment to Temecula and
               Riverside/San Diego state Court Judges/Nevada Township Court to
               Act as a Public official Article III District Court Judge and Article
               III District Court Prosecutor Per-California States Constitution
               None Ratification in 1879 and Repealed and the State Constitution
               Eliminations of Justice Court to this date, Justice
               Municipal/Superior Court and its Administrative Judicial officer of
               the Peace, is itself Corrupt and Atrocity against the General Public
               at Large has and will continue to be in Jeopardy as long as None
               Appointed Article III Court Judge & Article III Court Proceeding
               Guaranteed Rules of the Common Law by the 7th Amendment of
               the Constitutions for united States of America.

Compl. at 11. Mr. Belle’s complaint is also accompanied by numerous exhibits, including a copy

of a very similar complaint filed in the United States District Court for the Central District of

California. See id., Ex. A. That complaint was dismissed as frivolous on November 24, 2009.

See Belle v. Deutsche Bank Trust Co., Civil Action No. 09-2563, 2009 WL 4253101 (C.D. Cal.

Nov. 24, 2009).

               Since the filing of his complaint in this Court, Mr. Belle has never filed an

affidavit of service, as is required by Rule 4 of the Federal Rules of Civil Procedure. He has,

however, filed a string a documents, each entitled a “notice of joinder” and purporting to

consolidate this action with what appear to be judicial proceedings in state court. See, e.g.,

Notice of Joinder, Docket No. 2, at 6. Only one set of defendants, consisting of Catherine Cortez

Masto, Patrick Ferguson, Ted Pribnow, Brett Allen, John Munoz, Diane Comeaux, Fernando

Serrano, and Mike Willdon (“the moving defendants”), has responded to the plaintiff’s


                                                  2
complaint; they have moved to dismiss the claims against them. See State of Nevada

Defendants’ Motion to Dismiss Plaintiff’s Complaint at 1. The Court advised Mr. Belle by

Order dated June 4, 2010, that the motion would be granted as conceded if he failed to oppose it

as required by Local Civil Rule 7(b). Since Mr. Belle nevertheless failed to respond, the motion

will be granted as conceded, and all claims against the moving defendants will be dismissed.

               The Court is also empowered to dismiss claims sua sponte pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure where a plaintiff’s claims are such that “the

plaintiff cannot possibly win relief.” Boritz v. United States, 685 F. Supp. 2d 113, 126 (D.D.C.

2010) (quoting Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994)) (internal quotation marks

omitted). Such is the case here. Even when construing the complaint as liberally as possible, the

Court is unable to extract from the complaint any coherent claims against any of the defendants.

Consequently, the complaint will be dismissed. An Order consistent with this Memorandum

Opinion shall issue this same day.

               SO ORDERED.


                                                     /s/_______________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: March 31, 2011




                                                 3